DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
This application is in condition for allowance except for the following formal matters: 

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “ a gate oxide layer provided over at least a portion of the ferroelectric layer along the second direction and extending lengthwise along the first direction; a channel layer provided over at least a portion of the gate oxide layer along the second direction and extending lengthwise along the first direction; and a plurality of conductive semiconductor regions embedded in and isolated from each other by an oxide layer, the conductive semiconductor regions being arrayed along the first direction”, claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 

Cancelled withdrawn claims 23-56.
.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Allowable Subject Matter

Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious:  
a channel layer provided over at least a portion of the gate oxide layer along the second direction and extending lengthwise along the first direction; and a plurality of conductive semiconductor regions embedded in and isolated from each other by an oxide layer, the conductive semiconductor regions being arrayed along the first direction, wherein the gate electrode, the ferroelectric layer, the channel layer, the gate oxide layer and each adjacent pair of semiconductor regions form a storage transistor of the memory string, and wherein the adjacent pair of semiconductor regions serve as source and drain regions of the storage transistor, as disclosed in claim 1.

HAMADA et al (US 2018/0076710 A1) discloses the semiconductor memory device 110 according to the embodiment includes a base semiconductor layer 10, a first conductive layer 21a, a second conductive layer 22, a semiconductor body 50, a memory layer 54, a first semiconductor region 51, a second semiconductor region 52, and an insulating portion 22i (Fig [1], Para [0051]).

However, HAMADA fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2-22 are allowed as those inherit the allowable subject matter from clam 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898